Citation Nr: 1010868	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss and tinnitus, and which 
awarded service connection for PTSD and assigned an initial 
30 percent rating, effective March 12, 2007.  A September 
2007 rating decision continued the initial 30 percent rating 
for PTSD.  The issue of entitlement to a higher disability 
evaluation based upon an initial grant of service connection 
for PTSD remains before the Board.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In March 2009 the Veteran testified at a hearing before RO 
personnel; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran has a current bilateral hearing loss 
disability for VA compensation purposes.

3.  Although the Veteran may well have experienced in-service 
noise exposure as alleged, the record reflects no competent 
medical evidence of bilateral hearing loss for over 39 years 
after service, and the only competent opinion addressing the 
question of whether there exists a medical nexus between any 
in-service noise exposure and the current bilateral hearing 
loss weighs against the claim.

4.  Competent medical evidence of record does not reflect any 
complaint of tinnitus for over 25 years after service, nor 
does it demonstrate that tinnitus was manifested during 
active service, within the first post-service year, or that 
it developed as a result of an established event, injury, or 
disease during active service.

5.  PTSD is manifested objectively by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service, nor may service incurrence of an organic disease of 
the nervous system (tinnitus) be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The criteria for an initial evaluation of in excess of 30 
percent, for PTSD have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
bilateral hearing loss, tinnitus, and PTSD was received in 
March 2007.  Thereafter, he was notified of the general 
provisions of the VCAA by the Philadelphia RO in 
correspondence dated in March 2007.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims, identified his duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  In addition, it notified him of how VA determines the 
disability rating and effective dated when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in September 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The claim for a higher initial evaluation for PTSD is a 
downstream issue from the grant of service connection.  
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide § 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23, 353-23, 356 (Apr. 30, 2008).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
private treatment reports, and VA treatment records have been 
obtained and associated with his claims file.  He has also 
been provided with VA audiological and PTSD examinations to 
assess the current nature and etiology of his claimed 
bilateral hearing loss, tinnitus, and PTSD disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his audiological claims.

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Bilateral Hearing Loss and Tinnitus

The Veteran's DD Form 214 (Separation from Service) listed 
his military occupational specialty as Inf Ind Fire Crewman.  
Awards and medals included the Vietnam Service Medal (VSM), 
the Vietnam Campaign Medal (VCM), and the Combat Infantry 
Badge (CIB), among others.  Service personnel records 
reflected service in Vietnam from December 1965 to December 
1966; his principal duty in Vietnam was listed as ammo 
bearer.

During service, the Veteran underwent audiometric 
examinations at enlistment and separation.  It should be 
noted that prior to November 1967, service departments used 
ASA units to record puretone sensitivity thresholds in 
audiometric measurement.  VA currently uses ISO (ANSI) units.  
For purposes of comparison between the service audiometric 
data and more recent VA audiometric data, the table below 
shows the ASA measurements recorded in service, with the 
comparable ISO (ANSI) measurements in adjacent parentheses.  
The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
July 1964
(Enlistmen
t)
RIGHT
-5 (10)
-10 (0)
-5 (5)
N/A
40 (45)

LEFT
10 (25)
-5 (5)
-5 (5)
10 (20)
-10 (-
5)
July 1967
(Separatio
n)
RIGHT
5 (20)
5 (15)
5 (15)
N/A
5 (10)

LEFT
5 (20)
5 (15)
5 (15)
N/A
10 (15)

Service treatment records were entirely silent for 
complaints, findings, or reference to any hearing loss or 
tinnitus.  In a separation report of medical history dated in 
July 1967, the Veteran denied any ear trouble or hearing 
loss.

The claims folder contained no medical records prior to May 
2007 when the Veteran underwent a VA audiological examination 
to determine the current level of acuity of his hearing and 
to evaluate his reported tinnitus.     

In a May 2007 VA audiological VA examination report, the 
Veteran stated that his hearing loss began in 1968 and had 
become worse over the years and that he had periodic 
bilateral tinnitus with an onset 10 to 15 years ago.  He 
described in-service noise exposure to include serving as a 
gunner for three years with the Mortar Platoon; he stated 
that he did wear hearing protection most of the time.  He 
described post-service occupational noise exposure to include 
working in a soup factory for two years and then working as 
an auto mechanic for 35 years and being "around some 
noise."  He indicated that he wore no hearing protection 
during these times.  The audiologist noted that she reviewed 
the claims folder, and pointed out that the Veteran's hearing 
was essentially normal when he entered the military in 1964 
except for a mild loss in the right ear at 4000 Hertz and was 
within normal limits bilaterally at separation in 1967.

Competent evidence from the May 2007 VA examination report 
clearly showed that the Veteran has a current bilateral 
hearing loss disability for VA purposes.  However, the 
examiner opined that his current bilateral hearing loss was 
not related to service because his hearing was within normal 
limits bilaterally at discharge in 1967, and there was no 
evidence of any hearing loss within a year after discharge.  
The examiner also opined that his reported tinnitus was not 
caused by noise exposure in service because the Veteran 
reported the onset of tinnitus as 10 to 15 years ago, many 
years after service.   

Post-service private treatment records pertained to PTSD.

VA treatment records dated from March 2008 to May 2009 
contained no complaints of hearing problems or tinnitus.

In March 2009 the Veteran testified at a hearing before RO 
personnel that he was exposed to acoustic trauma from mortars 
in service and many times did not wear ear plugs.  He stated 
that he began to notice hearing loss and tinnitus right after 
serving in Vietnam.  He testified that in his work as a 
mechanic in a repair shop he does not wear hearing 
protection, the environment is not always noisy, and he is 
often in the office doing paperwork away from any noise.  He 
agreed to appear for an additional VA audiological 
examination.

In May 2009 the RO notified the Veteran of a VA examination.  
In June 2009 the Veteran cancelled the examination without 
any explanation.

In November 2009 the RO conducted a Social Security 
Administration (SSA) disability inquiry and received a 
response that no medical records exist for the Veteran.

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal.  The Board finds that the Veteran is 
competent to describe his symptomatology regarding his 
claimed hearing loss and tinnitus disabilities.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (holding that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation; in such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection).  However, his 
testimony that he noticed hearing loss and tinnitus shortly 
after his service in Vietnam and did not wear hearing 
protection in service is not credible because they are 
contradicted by medical evidence showing normal hearing at 
separation and by earlier statements made during a May 2007 
examination that he did wear hearing protection during 
service.  Similarly, his testimony about the onset of 
tinnitus is contradicted by his earlier statement in May 2007 
that it developed 10 or 15 years prior to the examination (in 
1992 at the earliest).  Therefore, the Veteran's assertions 
in this regard do not constitute persuasive evidence in 
support of the claims.

The Board finds that the VA audiological examination report 
was adequate; it was performed by a physician who is an 
audiologist, she reviewed the claims folder and the Veteran's 
subjective history, conducted an examination, and supported 
her opinions with an articulated medical rationale.  In this 
regard, the Board also finds that her opinions that his 
current hearing loss and tinnitus were not related to service 
were persuasive.  She supported her opinions, noting that 
hearing acuity was normal at separation with no evidence of 
hearing loss for many years after service and that the 
Veteran reported an onset of tinnitus many years after 
service.  Because the examiner found no basis for attributing 
bilateral hearing loss or tinnitus to service, a grant of 
service connection for bilateral hearing loss or tinnitus is 
not warranted.

In addition to the opinion evidence addressed above, the 
Board notes that the first documented evidence of hearing 
loss was in May 2007, more than 39 years after discharge from 
service, and the first reported tinnitus was in 1992 (more 
than 25 years after service).  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal.  The Veteran is competent to describe a 
loss of hearing and ringing in his ears.  However, his 
assertions in this regard do not constitute persuasive 
evidence in support of the claims.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and tinnitus must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.




General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss and tinnitus, and which 
awarded service connection for PTSD and assigned an initial 
30 percent rating, effective March 12, 2007.  A September 
2007 rating decision continued the initial 30 percent rating 
for PTSD.  The issue of entitlement to a higher disability 
evaluation based upon an initial grant of service connection 
for PTSD remains before the Board.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In March 2009 the Veteran testified at a hearing before RO 
personnel; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran has a current bilateral hearing loss 
disability for VA compensation purposes.

3.  Although the Veteran may well have experienced in-service 
noise exposure as alleged, the record reflects no competent 
medical evidence of bilateral hearing loss for over 39 years 
after service, and the only competent opinion addressing the 
question of whether there exists a medical nexus between any 
in-service noise exposure and the current bilateral hearing 
loss weighs against the claim.

4.  Competent medical evidence of record does not reflect any 
complaint of tinnitus for over 25 years after service, nor 
does it demonstrate that tinnitus was manifested during 
active service, within the first post-service year, or that 
it developed as a result of an established event, injury, or 
disease during active service.

5.  PTSD is manifested objectively by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service, nor may service incurrence of an organic disease of 
the nervous system (tinnitus) be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The criteria for an initial evaluation of in excess of 30 
percent, for PTSD have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
bilateral hearing loss, tinnitus, and PTSD was received in 
March 2007.  Thereafter, he was notified of the general 
provisions of the VCAA by the Philadelphia RO in 
correspondence dated in March 2007.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims, identified his duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  In addition, it notified him of how VA determines the 
disability rating and effective dated when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in September 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The claim for a higher initial evaluation for PTSD is a 
downstream issue from the grant of service connection.  
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide § 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23, 353-23, 356 (Apr. 30, 2008).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
private treatment reports, and VA treatment records have been 
obtained and associated with his claims file.  He has also 
been provided with VA audiological and PTSD examinations to 
assess the current nature and etiology of his claimed 
bilateral hearing loss, tinnitus, and PTSD disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his audiological claims.

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Bilateral Hearing Loss and Tinnitus

The Veteran's DD Form 214 (Separation from Service) listed 
his military occupational specialty as Inf Ind Fire Crewman.  
Awards and medals included the Vietnam Service Medal (VSM), 
the Vietnam Campaign Medal (VCM), and the Combat Infantry 
Badge (CIB), among others.  Service personnel records 
reflected service in Vietnam from December 1965 to December 
1966; his principal duty in Vietnam was listed as ammo 
bearer.

During service, the Veteran underwent audiometric 
examinations at enlistment and separation.  It should be 
noted that prior to November 1967, service departments used 
ASA units to record puretone sensitivity thresholds in 
audiometric measurement.  VA currently uses ISO (ANSI) units.  
For purposes of comparison between the service audiometric 
data and more recent VA audiometric data, the table below 
shows the ASA measurements recorded in service, with the 
comparable ISO (ANSI) measurements in adjacent parentheses.  
The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
July 1964
(Enlistmen
t)
RIGHT
-5 (10)
-10 (0)
-5 (5)
N/A
40 (45)

LEFT
10 (25)
-5 (5)
-5 (5)
10 (20)
-10 (-
5)
July 1967
(Separatio
n)
RIGHT
5 (20)
5 (15)
5 (15)
N/A
5 (10)

LEFT
5 (20)
5 (15)
5 (15)
N/A
10 (15)

Service treatment records were entirely silent for 
complaints, findings, or reference to any hearing loss or 
tinnitus.  In a separation report of medical history dated in 
July 1967, the Veteran denied any ear trouble or hearing 
loss.

The claims folder contained no medical records prior to May 
2007 when the Veteran underwent a VA audiological examination 
to determine the current level of acuity of his hearing and 
to evaluate his reported tinnitus.     

In a May 2007 VA audiological VA examination report, the 
Veteran stated that his hearing loss began in 1968 and had 
become worse over the years and that he had periodic 
bilateral tinnitus with an onset 10 to 15 years ago.  He 
described in-service noise exposure to include serving as a 
gunner for three years with the Mortar Platoon; he stated 
that he did wear hearing protection most of the time.  He 
described post-service occupational noise exposure to include 
working in a soup factory for two years and then working as 
an auto mechanic for 35 years and being "around some 
noise."  He indicated that he wore no hearing protection 
during these times.  The audiologist noted that she reviewed 
the claims folder, and pointed out that the Veteran's hearing 
was essentially normal when he entered the military in 1964 
except for a mild loss in the right ear at 4000 Hertz and was 
within normal limits bilaterally at separation in 1967.

Competent evidence from the May 2007 VA examination report 
clearly showed that the Veteran has a current bilateral 
hearing loss disability for VA purposes.  However, the 
examiner opined that his current bilateral hearing loss was 
not related to service because his hearing was within normal 
limits bilaterally at discharge in 1967, and there was no 
evidence of any hearing loss within a year after discharge.  
The examiner also opined that his reported tinnitus was not 
caused by noise exposure in service because the Veteran 
reported the onset of tinnitus as 10 to 15 years ago, many 
years after service.   

Post-service private treatment records pertained to PTSD.

VA treatment records dated from March 2008 to May 2009 
contained no complaints of hearing problems or tinnitus.

In March 2009 the Veteran testified at a hearing before RO 
personnel that he was exposed to acoustic trauma from mortars 
in service and many times did not wear ear plugs.  He stated 
that he began to notice hearing loss and tinnitus right after 
serving in Vietnam.  He testified that in his work as a 
mechanic in a repair shop he does not wear hearing 
protection, the environment is not always noisy, and he is 
often in the office doing paperwork away from any noise.  He 
agreed to appear for an additional VA audiological 
examination.

In May 2009 the RO notified the Veteran of a VA examination.  
In June 2009 the Veteran cancelled the examination without 
any explanation.

In November 2009 the RO conducted a Social Security 
Administration (SSA) disability inquiry and received a 
response that no medical records exist for the Veteran.

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal.  The Board finds that the Veteran is 
competent to describe his symptomatology regarding his 
claimed hearing loss and tinnitus disabilities.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (holding that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation; in such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection).  However, his 
testimony that he noticed hearing loss and tinnitus shortly 
after his service in Vietnam and did not wear hearing 
protection in service is not credible because they are 
contradicted by medical evidence showing normal hearing at 
separation and by earlier statements made during a May 2007 
examination that he did wear hearing protection during 
service.  Similarly, his testimony about the onset of 
tinnitus is contradicted by his earlier statement in May 2007 
that it developed 10 or 15 years prior to the examination (in 
1992 at the earliest).  Therefore, the Veteran's assertions 
in this regard do not constitute persuasive evidence in 
support of the claims.

The Board finds that the VA audiological examination report 
was adequate; it was performed by a physician who is an 
audiologist, she reviewed the claims folder and the Veteran's 
subjective history, conducted an examination, and supported 
her opinions with an articulated medical rationale.  In this 
regard, the Board also finds that her opinions that his 
current hearing loss and tinnitus were not related to service 
were persuasive.  She supported her opinions, noting that 
hearing acuity was normal at separation with no evidence of 
hearing loss for many years after service and that the 
Veteran reported an onset of tinnitus many years after 
service.  Because the examiner found no basis for attributing 
bilateral hearing loss or tinnitus to service, a grant of 
service connection for bilateral hearing loss or tinnitus is 
not warranted.

In addition to the opinion evidence addressed above, the 
Board notes that the first documented evidence of hearing 
loss was in May 2007, more than 39 years after discharge from 
service, and the first reported tinnitus was in 1992 (more 
than 25 years after service).  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal.  The Veteran is competent to describe a 
loss of hearing and ringing in his ears.  However, his 
assertions in this regard do not constitute persuasive 
evidence in support of the claims.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and tinnitus must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.




General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood.

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

In this case, the Veteran is assigned an initial 30 percent 
rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).   

In a VA PTSD examination report dated in May 2007, the 
Veteran described in-service traumatic experiences, and the 
examiner noted his receipt of two Combat Infantry Badges, 
reflecting combat experience.  The Veteran reported 
subjective re-experiencing symptoms to include daily unwanted 
thoughts, recurrent dreams and nightmares associated with the 
stressors, night sweating, very restless sleep, and vivid and 
detailed flashbacks.  Subjective avoidance behaviors included 
a decrease in social activities and generally avoiding 
crowds.  He stated that he occasionally goes out to dinner 
with his wife of 34 years, maintains contact with his family, 
and enjoys sports for a hobby.  He described subjective 
symptoms of arousal, including chronic insomnia with 
difficulty falling asleep and staying asleep, chronic 
irritability that was worse in the last three years, periodic 
difficulty concentrating associated with his anxiety level, a 
history of hypervigilance and exaggerated startle response, 
numerous complaints related to mood (sadness, low energy, 
poor motivation, poor appetite, and generally feeling blue), 
and feeling high strung and nervous most of the time.  He 
reported an intensification of his symptoms over the past 
three years, coinciding with media coverage of war news.

He reported that he has worked in the auto repair business 
for most of his life and for the past several years had been 
self-employed at his own shop.  He stated that his 
psychiatric symptoms interfere with his ability to carry out 
job functions; he forgets to do his usual routines, has 
frequent arguments with his personnel, and makes job-related 
mistakes.  He denied any issues related to activities of 
daily living.

Objective findings on mental status examination were reported 
as follows:  very neatly groomed and well-dressed; very 
informative, goal-directed, and clear speech with no 
difficulty communicating; normal psychomotor functions; 
normal orientation, memory, cognitive and intellectual 
functions; low mood and sad affect; moderately high anxiety 
level; no history of inappropriate behavior or 
hallucinations; occasional brief thoughts of suicide without 
plan; no history of homicidal ideation; and excellent insight 
and judgment.  The examiner concluded that the Veteran 
described significant occupational impairment and a moderate 
level of social impairment.  The diagnosis was severe PTSD 
and moderate major depressive disorder secondary to PTSD; the 
examiner assigned a GAF score of 48.  

In a rating decision dated in January 2007, the RO conceded 
exposure to in-service traumatic experience based on the 
receipt of a CIB and awarded service connection for PTSD with 
major depressive disorder.

Three psychological evaluation reports from Family & 
Psychological Services were addressed to the Veteran's 
service representative.  Each report detailed in-service 
traumatic experiences.  In the July 2007 report, the 
therapist noted that the Veteran was an articulate person 
with whom rapport was established in minimal time.  He 
described some similar subjective symptoms as in the May 2007 
VA examination, including social isolation resulting in 
detriment to his social and family life and employability, 
nightmares, anxiety and depression, unpredictable outbursts 
of rage or emotional outbursts and sudden flashbacks, sleep 
disturbance; exaggerated startle response, periods of mental 
confusion, and suicidal thoughts with no specific plans.  He 
stated that he has fewer problems when he can work alone, and 
the therapist opined that if he could not work alone, he 
would be considered unemployable.  The report included no 
objective mental status findings.  A GAF score of 41 was 
assigned.

In a VA behavioral health initial intake note dated in March 
2008, the Veteran's complaints included checking doors and 
locks at night, not going to church anymore and staying home 
where he feels safe, and going out of his way to avoid 
confrontation because he landed in jail one time.  In a 
social work note dated in April 2008, the assessment was 
numbness, avoidance, and lack of trust.  

In a VA initial psychiatry evaluation note dated in April 
2008, the Veteran reported depressed mood five days a week 
for 15 years, difficulty with one employee in particular who 
had worked for the Veteran for 22 years, "pretty good" 
energy level and memory, concentration good for periods of 
time, good appetite, no guilt about anything, and gaining 20 
pounds in the last three to four months.  He stated that he 
enjoys life and laughter and is sexually active with his 
wife, who he believed was a "real good" wife, mother, and 
housekeeper.  He described significant sleep problems, 
flashbacks a couple times a month, nightmares twice a year, 
and frequent anxiety attacks occurring mostly at work.  His 
wife reported that he jumps in his sleep.  He denied 
hypervigilance, startling easily, hallucinations, or 
delusions.  He reported four arrests for driving while 
intoxicated, the last being in 2002 or 2003.

Objective findings on mental status examination were reported 
as follows: excellent hygiene and grooming; cooperative, 
friendly, polite, sincere behavior with positive mental 
attitude; normal rate and volume of speech; excellent eye 
contact; goal-directed thought process with no tangential or 
circulatory thinking; no hallucinations, delusions, or 
suicidal or homicidal thought content; good insight and 
judgment; depressed mood; and affect that was congruent with 
mood, exhausted, tired, and mildly depressed.  The 
psychiatrist assigned a GAF score of 59.  A VA psychiatry 
note dated in June 2008 included similar complaints and 
findings.

Additional VA social work notes dated in May and June 2008 
included similar subjective complaints as those previously 
reported and no objective findings.  In June 2008 the Veteran 
requested a letter for his PTSD claim per his representative.

A June 2008 letter from a VA Licensed Clinical Social Worker 
(LCSW) described the Veteran's treatment, subjective 
symptoms, and reported traumas.  She concluded that his PTSD 
has affected his employment, family life, and social life.  
She reported that he works 50 hours a week at his own 
business, but his temper and rigid behavior has caused 
problems with workers and customers; he spends his time 
working, and his wife believed he was detached; he always 
felt fatigued due to poor sleep; and he lost interest in all 
hobbies and isolates himself.  A GAF score of 43 was listed.

The private psychological evaluation reports dated in June 
2008 and February 2009 were nearly identical to the July 2007 
report, but included GAF scores of 40.  Again, no objective 
mental status examination findings were reported.

The Veteran testified in March 2009 that he attends group 
meetings at [Family & Psychological Services] and that he had 
some treatment at the VA Clinic.  He testified that when he 
needs something at work, he usually asks his brother, who 
works for him, because he has a habit of exploding, adding 
that once in a while he cannot control his anger.  He stated 
that he had good employees walk off the job as a result.  He 
reported that he is not close to his son for the same reason.  
After an explosion, he knows he was at fault, but he just 
cannot control his anger.  He estimated having problems 
controlling his anger at least twice a week.  He testified 
that his anger outbursts increase his depression and thoughts 
of suicide.  He agreed to appear for an additional VA PTSD 
examination.

In May 2009 the RO notified the Veteran of a VA examination.  
In June 2009 the Veteran cancelled the examination without 
any explanation.

In November 2009 the RO conducted a Social Security 
Administration (SSA) disability inquiry and received a 
response that no medical records exist for the Veteran.

The Board has carefully reviewed the evidence of record and 
finds that the evidence does not support a rating higher than 
30 percent.  Based on the evidence of record, the Board finds 
the Veteran's PTSD is manifested objectively by such symptoms 
as: depressed mood, anxiety, suspiciousness, and chronic 
sleep impairment.  Subjective evidence of PTSD includes 
evidence of disturbances of motivation and mood, frequent 
anxiety attacks at work, some occasional memory impairment, 
difficulty in maintaining effective work and social 
relationships due to difficulty controlling anger, and 
occasional brief thoughts of suicide without plan.  We note 
that the Veteran is a self-employed auto mechanic.  While he 
has indicated problems with employees in the past, he 
obviously experiences success in his work environment, as he 
continues to have enough customers to maintain his business.  
In many of the mental health notes, the Veteran was described 
as an articulate person with whom rapport was established in 
minimal time.  These findings are not consistent with the 
criteria for a 50 percent rating: i.e., occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The criteria for a rating of 50 percent are 
not met.  

It logically follows that the criteria for the next higher, 
70 percent, rating are likewise not met, because at no time 
during the appeal has the Veteran endorsed or has the 
evidence shown obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.  

The Board acknowledges the Veteran and his representative's 
contentions that his PTSD is more severely disabling.  
However, the Veteran is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For all the foregoing reasons, the Board finds that the 
record supports the assignment of an initial rating of 30 
percent, and a higher rating is not merited 

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
his self-employment as an auto repair owner (i.e., beyond 
that contemplated in the 30 percent rating) or frequent 
periods of hospitalization related to his service-connected 
PTSD that would take the Veteran's case outside the norm so 
as to warrant the assignment of an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service under 38 
C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


